Cite as: 592 U. S. ____ (2021)            1

                            Per Curiam

SUPREME COURT OF THE UNITED STATES
    TONY MAYS, WARDEN v. ANTHONY DARRELL
                DUGARD HINES
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
    STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT
              No. 20–507.   Decided March 29, 2021

   PER CURIAM.
   A Tennessee jury found Anthony Hines guilty of murder-
ing Katherine Jenkins at a motel. Witnesses saw Hines
fleeing in the victim’s car and wearing a bloody shirt, and
his family members heard him admit to stabbing someone
at the motel. But almost 35 years later, the Sixth Circuit
held that Hines was entitled to a new trial and sentence
because his attorney should have tried harder to blame an-
other man. In reaching its conclusion, the Sixth Circuit dis-
regarded the overwhelming evidence of guilt that supported
the contrary conclusion of a Tennessee court. This ap-
proach plainly violated Congress’ prohibition on disturbing
state-court judgments on federal habeas review absent an
error that lies “ ‘beyond any possibility for fairminded disa-
greement.’ ” Shinn v. Kayer, 592 U. S. ___, ___ (2020)
(per curiam) (slip op., at 1); 28 U. S. C. §2254(d). We now
reverse.
                               I
  On March 1, 1985, Hines boarded a bus traveling from
Raleigh, North Carolina, to Bowling Green, Kentucky. His
girlfriend and her mother had given him the bus ticket and
$20. Hines also carried with him a hunting knife concealed
beneath his shirt. When the mother asked about the knife,
Hines explained: “ ‘I never go anywhere naked.’ ” “ ‘I always
have my blade.’ ” Record in Hines v. Carpenter, No. 3:05–
cv–00002 (MD Tenn.), Doc. 173–4, p. 112.
  Hines’ travels brought him to the outskirts of Nashville,
2                      MAYS v. HINES

                         Per Curiam

where he checked into the CeBon Motel. Jenkins worked
there as a maid. A few hours after Hines’ arrival, the man-
ager put Jenkins in charge of the motel and provided her
with a bag of money to make change for departing guests.
   In the early afternoon, another visitor found Jenkins’
body in one of the rooms. She was wrapped in a bloody bed-
sheet, and an autopsy later revealed several knife wounds
that included deep punctures to her chest and genitalia.
Her money, wallet, and car keys were missing, as was her
vehicle. Around the same time, another employee saw a
man leaving the motel in Jenkins’ car. The employee tried
to follow the vehicle, but it sped away.
   Later that afternoon, a group of travelers found Hines
and the car—now broken down—along the side of the road,
and they offered to drive him toward his sister’s home in
Bowling Green. During the trip, the travelers observed that
Hines had dried blood on his shirt and was carrying a
folded-up jacket. They also noticed that Hines “seemed real
nervous,” “ke[pt] contradicting himself,” and “talked a lot,”
at one point claiming that he had purchased the car from
an “old lady for $300 or $400.” Id., Doc. 173–2, at 33, 56;
id., Doc. 173–3, at 34–35.
   Hines told a different story to his family. His sister no-
ticed the blood, and Hines admitted that he had stabbed
somebody at the motel—although he described the victim
as a male employee who had assaulted him. For good meas-
ure, Hines physically demonstrated how he had knifed the
supposed assailant. Despite his inability to pay for a bus
ticket just a few days earlier, Hines purchased a barbecue
grill and informed his sister that he had acquired a sub-
stantial sum of money. Family members also noticed that
he had the keys to Jenkins’ car, which were on a distinctive
keychain. According to Hines, he had taken the keys in a
struggle with yet another man who had tried to rob him.
   Hines altered his tale again when he surrendered to law
enforcement. Before the sheriff started questioning him,
                  Cite as: 592 U. S. ____ (2021)            3

                           Per Curiam

Hines volunteered that “he took the automobile but he
didn’t murder the woman.” Id., at 54–55, 57. But Hines
later changed his mind and offered to confess to the murder
if the sheriff “could guarantee him the death penalty.” Id.,
Doc. 173–4, at 72.
   The investigation turned up other physical evidence con-
necting Hines to the crime. Police found Jenkins’ wallet
where Hines had abandoned her car. And a search of his
motel room revealed stab marks on the walls that were sim-
ilar in size to the wounds on Jenkins’ body. When an inves-
tigator asked Hines about the damage, he identified the
holes as “ ‘knife marks.’ ” Id., at 83–84.
   The jury heard all of this evidence at trial. It also heard
testimony from the man—Kenneth Jones—who had discov-
ered Jenkins’ body. According to Jones, he knew the owners
of the motel and had stopped by on the afternoon of the
murder. Finding no one in the office, Jones had lingered
outside before realizing that he needed to use the bathroom.
He returned to the office, took a key, and entered the room.
Hines’ counsel stressed to the jury this oddly fortuitous se-
quence of events, noting that “Jones was fooling around at
that motel that Sunday afternoon”; that Jones seemed
“nervous”; and that Jones just happened to be present when
“[t]here was a lot of something going on.” Id., Doc. 173–6,
at 72–73. The jury also heard discrepancies between Jones’
account of finding the body and the timeline given by first
responders. But it found Hines guilty.
   The full truth came out several years later when Hines
sought postconviction review in the Tennessee courts. In a
new statement, Jones admitted that he was at the motel
neither by happenstance nor by himself, but rather in the
company of a woman other than his wife. The duo had ren-
dezvoused at the motel nearly every Sunday for at least two
years, and Jones was well known to the staff. But when
Jones and his companion arrived on the day of the murder,
they found no one to greet them. After waiting for a while,
4                      MAYS v. HINES

                         Per Curiam

first at the motel and then at a nearby restaurant, Jones
became impatient and helped himself to a room key from
the office. Upon finding the body, he quickly returned to
his vehicle—a fact confirmed by his companion who
watched through the room’s open curtains as Jones entered
and left. Jones then called the authorities, drove his com-
panion home, and returned to the motel to meet the sheriff.
   The postconviction proceedings also revealed that Hines’
attorney was generally aware of Jones’ affair from the out-
set, yet had decided to spare him the embarrassment of ag-
gressively pursuing the matter. Hines v. State, 2004 WL
1567120, *8 (Tenn. Crim. App., July 14, 2004). But despite
Hines’ current insistence that this choice amounted to inef-
fective assistance of counsel, the Tennessee postconviction
court found no prejudice. Id., at *22, *27–*28; see also
Strickland v. Washington, 466 U. S. 668, 687 (1984) (“[T]he
defendant must show that . . . counsel’s errors were so seri-
ous as to deprive the defendant of a fair trial”). The court
stressed “the strength of proof against [Hines],” and it dis-
missed as “ ‘farfetched’ ” that trial counsel should have ac-
cused Jones of committing (and self-reporting) a grisly
crime in a public place where he was “known by the staff.”
Hines, 2004 WL 1567120, *27. Such an argument, the court
explained, “could have resulted in a loss of credibility for
the defense.” Ibid. The court also observed that the emer-
gence of a new corroborating witness—Jones’ companion—
further undermined any suggestion that he was the culprit.
Id., at *28. And though Jones’ evolving story deprived the
jury of all the facts, the court reasoned that his “true pur-
pose for being at the [m]otel” had little relevance to Hines’
conviction or sentence. Ibid.
   Sixteen years later, a divided panel of the Sixth Circuit
disagreed. 814 Fed. Appx. 898 (2020). According to the ma-
jority, a better investigation “could have helped the defense
to credibly cast Jones as an alternative suspect, or at the
very least seriously undermine his testimony.” Id., at 938.
                 Cite as: 592 U. S. ____ (2021)            5

                          Per Curiam

For example, trial counsel could have claimed that Jones
killed Jenkins to cover up his affair. Counsel might also
have highlighted that Jones was planning to rent a room
from Jenkins on the day of the crime. Id., at 938–939. Or
counsel might have better stressed potential flaws in Jones’
version of events, such as discrepancies about the exact
time he reported the murder. Id., at 940. The majority fur-
ther surmised that Hines had “no clear motive” for the mur-
der, and it noted the absence of “DNA or fingerprint evi-
dence.” Id., at 939.
   Missing from this analysis, however, was the voluminous
evidence of Hines’ guilt. Among many other things, the ma-
jority disregarded Hines’ flight in a bloodstained shirt, his
theft of the vehicle and money, and his ever-changing sto-
ries about stabbing and robbing various people on the day
of the crime. See generally id., at 937–942.
   Judge Kethledge dissented. In his view, the majority
“ ‘nowhere g[ave] deference to the state courts, nowhere ex-
plain[ed] why their application of Strickland was unreason-
able rather than merely (in the majority’s view) incorrect,
and nowhere explain[ed] why fairminded jurists could view
[Hines’] claim only the same way the majority d[id].’ ” Id.,
at 942. Judge Kethledge then reviewed all of the evidence
ignored by the majority. He found “zero reason to think
that, after investigation, counsel could have presented
Jones as the ‘real killer.’ ” Id., at 944. And he explained
that impeaching Jones “would have been a waste of time”
because Jones had “offered no testimony regarding Hine[s’ ]
guilt.” Ibid.
                              II
  Hines’ legal theory is straightforward: A competent attor-
ney would have presented the full truth about Jones’ affair
and blamed him for the crime. According to Hines, this
strategy would have deflected so much suspicion—or at
6                       MAYS v. HINES

                          Per Curiam

least so undermined Jones’ credibility—that counsel’s omis-
sion created a “ ‘substantial’ ” risk of “a different result.”
Cullen v. Pinholster, 563 U. S. 170, 189 (2011). In fact,
Hines reasons that, “had [he] not been found with Mrs. Jen-
kins’ car, Jones would have been the primary suspect.”
Brief in Opposition 17 (emphasis added).
   Our analysis is straightforward too. Because a Tennes-
see court considered and rejected Hines’ theory, a federal
court “shall not” grant a writ of habeas corpus unless the
earlier decision took an “unreasonable” view of the facts or
law. §2254(d). This “standard is difficult to meet.” Har-
rington v. Richter, 562 U. S. 86, 102 (2011). The term “un-
reasonable” refers not to “ordinary error” or even to circum-
stances where the petitioner offers “a strong case for relief,”
but rather to “ ‘extreme malfunctions in the state criminal
justice syste[m].’ ” Ibid. In other words, a federal court may
intrude on a State’s “ ‘sovereign power to punish offenders’ ”
only when a decision “was so lacking in justification . . . be-
yond any possibility for fairminded disagreement.” Id., at
103.
   If this rule means anything, it is that a federal court must
carefully consider all the reasons and evidence supporting
the state court’s decision. After all, there is no way to hold
that a decision was “lacking in justification” without iden-
tifying—let alone rebutting—all of the justifications. Ibid.
Any other approach would allow a federal court to “ ‘essen-
tially evaluat[e] the merits de novo’ ” by omitting inconven-
ient details from its analysis. Shinn, 592 U. S., at ___–___
(slip op., at 8–9); see also Richter, 562 U. S., at 102–103.
   The Sixth Circuit did precisely that. Nowhere in its 10-
page discussion of Hines’ theory did the majority consider
the substantial evidence linking him to the crime: His flight
in a bloody shirt; his possession of the victim’s keys, wallet,
and car; his recurring association with knives; or his ever-
changing stories about tussling with imaginary assailants.
814 Fed. Appx., at 933–942. The court instead focused on
                      Cite as: 592 U. S. ____ (2021)                      7

                               Per Curiam

all the reasons why it thought Jones “could have” been a
viable alternative suspect. E.g., id., at 938–942. And ra-
ther than engage with the “dissent[’s] recount[ing of] th[e]
evidence” against Hines, the majority simply promised that
it had “carefully considered” this proof before summarily
dismissing it as “not overwhelming.” Id., at 939.
    Had the Sixth Circuit properly considered the entire rec-
ord, it would have had little trouble deferring to the Ten-
nessee court’s conclusion that Hines suffered no prejudice
regarding his conviction or sentence. Again, the critical
question was not whether the Sixth Circuit itself could see
a “ ‘substantial’ . . . likelihood of a different result” had
Hines’ attorney taken a different approach. Cullen, 563
U. S., at 189. All that mattered was whether the Tennessee
court, notwithstanding its substantial “latitude to reasona-
bly determine that a defendant has not [shown prejudice],”
still managed to blunder so badly that every fairminded ju-
rist would disagree. Knowles v. Mirzayance, 556 U. S. 111,
123 (2009).
    It did not. The Tennessee court reasonably looked to the
substantial evidence of Hines’ guilt. Hines, 2004 WL
1567120, *27–*28.          And it reasonably rejected the
“ ‘farfetched’ ” possibility that Jones committed and self-re-
ported a gruesome murder, in the presence of a witness, at
a place where he was well known to the staff. Ibid. In light
of this straightforward, commonsense analysis, the Sixth
Circuit had no license to hypothesize an alternative theory
of the crime in which Jones became a suspect 35 years after
the fact—much less rely on that fanciful theory to grant re-
lief.*
——————
  *Even on its own terms, there is little merit to the Sixth Circuit’s spec-
ulation that a jury who heard Jones’ full story might have blamed him
instead of Hines. After all, the story Jones told at trial was in many ways
more suspicious than the truth. According to his initial account, Jones
fortuitously stopped by the motel, hung around outside, and then stum-
bled upon the body. All without a witness to verify his actions. The jury
8                         MAYS v. HINES

                             Per Curiam

   Similarly untenable was the Sixth Circuit’s backstop the-
ory that a more aggressive attorney could have changed the
result by casting doubt on Jones’ credibility. 814 Fed.
Appx., at 940. As an initial matter, this conjecture ignores
that Jones’ brief testimony about discovering the body did
not indicate that Hines was the culprit. Ample other evi-
dence was what did that. Perhaps in light of this obvious
disjuncture, the Sixth Circuit’s analysis of why an attack on
Jones’ credibility would have been productive ultimately
circled back to the majority’s main assumption “that Jones
was a viable alternative suspect.” Id., at 941. Regardless,
to the extent Jones’ credibility actually mattered, the jury
already had several good reasons to be skeptical—for exam-
ple, his peculiar tale of discovering the body; the insinua-
tions of Hines’ attorney; and the discrepancies between
Jones’ exact description of finding the body and the account
of the first responders. None of these made a difference.
                              III
  The Sixth Circuit had no reason to revisit the decision of
the Tennessee court, much less ignore the ample evidence
supporting that court’s conclusion. We grant the petition
for a writ of certiorari and respondent’s motion to proceed
in forma pauperis, and we reverse the judgment of the
Court of Appeals.
                                            It is so ordered.

    JUSTICE SOTOMAYOR dissents.




——————
heard this tale—and Hines’ attorney stressed its oddities—yet found
that Hines was the murderer. A federal court cannot now claim that the
truth would have made a difference.